internal_revenue_service p o box cincinnati oh release number release date date date legend specified scholarship scholarships b c x dollars initial set-aside y dollars total project cost dear department of the treasury employer_identification_number contact person - id number contact telephone number vil why you are receiving this letter this is our response to your date letter requesting approval of a set- aside under internal_revenue_code sec_4942 you’ve been recognized as tax-exempt under sec_501 of the code and have been determined to be a private_foundation under sec_509 our determination based on the information furnished your set-aside program is approved under internal_revenue_code sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request you propose set-asides for the purpose of constructing an academy to help students similar to b recipients the academy will be a private boarding school for high achieving high school students from public high schools whose students are eligible for b admitted students will attend the school at no charge you will pay all tuition fees room and board books and other costs the amount of the set-aside for calendar_year __ is x dollars additional set- asides for the years of will equal the excess of the undistributed_income in each year that is not used for the purpose of awarding c the total estimated cost of the project is y dollars and20_ the project can better be accomplished by set-aside rather than immediate payment of funds because it is a long-term project the building site is not currently owned architectural plans have not been finalized preparing architectural plans and building the project will take more than a year such a project reasonably requires a period of time that spans several years and is customary in the construction business that payments are made as work is completed a statement has been submitted that the amounts to be set-aside will actually be paid within a specified time period not to exceed months from the date of the first set_aside basis for our determination internal_revenue_code sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of sec_4942 sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set- aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year’s income to assure their continuity in revrul_74_450 1974_2_cb_388 an operating_foundation converted a portion of newly acquired land into a public park under a four-year construction_contract the construction_contract payments were to be made mainly during the final two years this constituted a specific project the foundation’s set-aside of all its excess earnings for four years was treated as a qualifying_distribution under internal_revenue_code sec_4942 what you must do your approved set-aside s will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records if you have any questions please contact the person listed in the heading of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure
